                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

SHARON BREWER                                                                   PLAINTIFF

v.                           CASE NO. 4:18-CV-00745 BSM

BLUESTEM BRANDS, INC.                                                         DEFENDANT

                                       JUDGMENT

       Consistent with the order entered on this day, this case is dismissed without prejudice,

and the parties will bear their own costs.

       IT IS SO ORDERED this 7th day of January 2019.



                                                    _________________________________
                                                     UNITED STATES DISTRICT JUDGE
